EXHIBIT 10.8

 

 

First Bank of Georgia Annual Incentive Plan

for

Remer Y. Brinson, III, President and Chief Executive Officer,

Georgia-Carolina Bancshares, Inc. and First Bank of Georgia

 

Pursuant to the First Bank of Georgia Annual Incentive Plan (the “Plan”), Mr.
Brinson may earn an incentive award equal to a percentage of his annual base
salary. The cash incentive award is based upon meeting certain financial
performance objectives established at the beginning of each calendar year.

 

The performance measures for Mr. Brinson are related to asset growth, net income
(including accruals for incentive payments under the AIP), and a subjective
assessment by the Board of Directors. The financial performance objectives of
asset growth and net income are assigned a weighting factor of 40% each, and the
subjective assessment of the Board of Directors is assigned a weighting factor
of 20%.

 

The AIP includes a “threshold,” “target” and “stretch” or aspiration goal in
each of the asset growth and net income categories. Failure to meet the
threshold goals results in no incentive payment in that category. Achievement of
the threshold goals is designed to result in an incentive award of 15% of base
salary. Achievement of the target goals is designed to result in an incentive
award of 30% of base salary. Achievement of the stretch goals is designed to
result in an incentive award of 60% of base salary. The performance objectives
are designed so that the achievement of the target goals would be considered to
be reflective of superior performance, and the target goals are considered to be
difficult to achieve.

 

Certain credit quality measures are also included in the AIP, which can have the
effect of increasing or decreasing the incentive award amount by as much as 45%.
The credit quality measures are designed to act as control measures to ensure
that net income is not achieved at the expense of credit quality, and that
balanced results are achieved. The credit quality measures include expectations
related to: (i) classified assets as a percent of total assets, (ii) charge-offs
as a percent of loans, and (iii) delinquencies as a percent of loans. If the
credit quality results do not meet expectations for a particular credit quality
measure, the incentive award will be reduced by 15%. If the credit quality
results meet expectations, there is no impact on the incentive award. If the
credit quality results exceed expectations, there will be a 15% increase in the
incentive award. Adjustments under the credit quality measures will only be made
if the threshold net income measure is exceeded.

 

The subjective assessment of the Board of Directors takes into account various
circumstances, developments and occurrences during the year which may have had
an impact on the performance measures, and the Board of Directors may act
subjectively based upon those considerations and may make upward or downward
adjustments to an incentive award based upon the 20% weighting factor.

 

Including the subjective assessment of the Board of Directors at the maximum
amount, and assuming that (i) the stretch goals were attained for each financial
performance category, and (ii) the results of each of the credit quality
measures exceeded expectations, the maximum annual incentive award which could
be earned in 2014 is 70.8% of base salary.

 

Pursuant to the actual results for the year ended December 31, 2013, Mr.
Brinson’s incentive award included a provision for meeting the “stretch” goal
for net income and the “target” goal for asset growth. The three credit quality
criteria increased Mr. Brinson’s incentive award for 2013. Two criteria exceeded
expectations, and one criteria did not meet expectations. Mr. Brinson’s
incentive award for 2013 also included a subjective assessment of the Board of
Directors at the “stretch” level. Therefore, pursuant to the 2013 AIP, Mr.
Brinson’s incentive award was $185,857.

 

The financial performance objectives and credit quality measures may be adjusted
annually by the Board of Directors or an appropriate committee of the Board of
Directors. In 2014, the subjective assessment portion of the Plan will be paid,
if at all, in restricted stock awards under the 2004 Incentive Plan, with
immediate vesting, based upon the fair market value of the shares at the date of
grant.